DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 06/21/2022, which refers to the Amendment filed on 05/31/2022. Claims 1-20 are pending in the case. Claims 1, 8, 15, and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2022 has been entered.

Response to Arguments
Applicant's amendment to claim 15 and argument regarding the objection to claim 15 is persuasive. Accordingly, this objection is hereby withdrawn.
Applicant's amendments to claims 1, 8, 15, and 20, and arguments regarding 35 U.S.C. § 101 rejections of claims 1-20 have been fully considered but they are not persuasive. Applicant argues that the present case is similar to Example 46 in the “Appendix 1 to the October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples.” Specifically, that Example 46 was found to be eligible subject matter because of the combination of employing information regarding animal behavior to operate a mechanical feed dispenser for animals. (Amendment at page 12 et seq.). Here, the Applicant argues, the teaches other meaningful limitations, such as in response to completion of recommended action by the student, automatically updating the student’s skills and the trained role success models, and new actions are generated and recommended to remediate a mismatch. These limitation, the Applicant argues, correspond to the meaningful limitations found patent eligible in Example 46. (Id.). Examiner respectfully disagrees. Claim 2 in Example 46 specifically operates the mechanical feed dispenser automatically based on the analysis results. In contrast, claim 1 of Example 46 was found ineligible because the analysis results was merely displayed. In the present case, the results are merely a recommendation (e.g., displaying). In this way, the present case more closely aligns itself with claim 1 of Example 46 and is not patent eligible because the claimed invention is directed to an abstract idea without significantly more.
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: 
A method of managing data correlation over… the method by performing actions, comprising (e.g., manually managing data correlation with a pencil and paper):…
employing the one or more role success models to determine one or more intermediate scores based on the one or more student profiles and the one or more success criteria (e.g., listing and correlating particular characteristics, (including education paths, grades, personality traits, etc.) of students and successful role models); 
generating a predictive score for the one or more students that corresponds with a predicted performance of each student in the one or more roles based on the one or more intermediate scores (e.g., enumerating the matched characteristics);
determining one or more actions for the one or more students to remediate a mismatch of their one or more of skills or features and one or more of role skills or role features that correspond to the one or more roles (e.g., enumerating the unmatched characteristics and determining what actions need to be taken to remediate those deficiencies);
… to determine one or more of alumni skills or alumni features for the plurality of alumni based on alumni information (e.g., listing particular characteristics, (including education paths, grades, personality traits, etc.) of alumni);
… to identify one or more alumni that match the one or more success criteria based on the one or more alumni profiles and the one or more success criteria (e.g., comparing the characteristics of successful role models with alumni); and
… to determine a closeness of a match of a student profile for a student to the one or more success criteria that correspond to the one or more roles based on the one or more skills or features included in the student profile, and wherein a new predictive score for the student is generated to recommend other remediation actions based on the match results (e.g., comparing the characteristics of successful role models with students); and
in response to completion of the one or more recommended actions by the student, automatically updating the one or more skills of the student and generating a new predictive score for the student based on the one or more updated skills and the one or more trained role success models, and wherein one or more new actions are generated and recommended to remediate the mismatch.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): network and network computers; training one or more skill models; training one or more role success models; and employing the one or more trained role success models.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): providing one or more role success models that correspond to one or more roles and to one or more success criteria; and providing one or more student profiles that include one or more of skills or features of one or more student profiles based on their corresponding student information.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): network and network computers; training one or more skill models; training one or more role success models; and employing the one or more trained role success models.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): providing one or more role success models that correspond to one or more roles and to one or more success criteria; and providing one or more student profiles that include one or more of skills or features of one or more student profiles based on their corresponding student information. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: employing the one or more skill models further comprises: determining the one or more of skills or features for the plurality of alumni and the one or more students based on one or more of natural language text included in the alumni information and the student information, or rules, or pattern matching of one or more values in one or more previously determined fields of the alumni information or the student information.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: in response to a student completing performance of the one or more actions, further actions are performed, including: updating one or more elements of one or more of skill vectors or one or more elements of feature vectors that correspond to the one or more of skills or features of the student; and updating the predictive score based on the one or more role success models and the one or more of updated skill vectors or updated feature vectors.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: generating one or more of alumni skill vectors or alumni feature vectors based on the one or more of alumni skills or alumni features, wherein the one or more alumni profiles include the one or more of alumni skill vectors or feature vectors; and wherein the alumni information includes one or more of educational information or employment information.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the one or more intermediate scores further comprise: one or more values that correspond to a strength of a match of the one or more student profiles with the one or more success criteria; and wherein the one or more success criteria is correlated with one or more historically successful performances in the one or more roles.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the one or more determined alumni features for the plurality of alumni are based one or more of tenure, promotion history, date of hire, number of jobs held, degrees or certificates, or public awards.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: determining a hierarchy of two or more skills from one skill topic or two or more features from one feature topic that is included in the student information, wherein a skill that is determined higher in the hierarchy is a broader skill that includes each skill in the hierarchy that is determined to be lower in the hierarchy; and including the two or more skills or the two or more features in the hierarchy as separate elements in one or more of skill vectors or feature vectors that correspond to the one or more students.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

The remaining claims 8-20 are under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-7 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not integrate the judicial exception into a practical application under step 2A prong 2. Refer to MPEP §2106.04(d). Moreover, the following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f). These additional elements do not recite any additional elements/limitations that amount to significantly more. Accordingly, the claimed invention recites an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8, 10, 11, 15, 17, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Cicio (U.S. Pat. App. Pub. No. 2019/0122161, hereinafter Cicio) in view of Twyman (U.S. Pat. App. Pub. No. 2010/0125475, hereinafter Twyman), Pande (U.S. Pat. App. Pub. No. 2016/0379170, hereinafter Pande), and Needham et al. (U.S. Pat. App. Pub. No. 2011/0177483, hereinafter Needham).

As to independent claim 1, Cicio teaches
A method of managing data correlation over a network, using one or more network computers to execute the method by performing actions, comprising (Title and abstract):
providing one or more role success models that correspond to one or more roles and to one or more success criteria (Figure 3, role profile 302. Paragraph 25, “define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large. The Pathways compute engine is used to compute forward looking role profiles for enterprise professionals. Even further, Pathways may align role profiles with individual personality traits, key to aligning with student interest in early education (middle school-high school-post secondary education). The taxonomy and role profile data structure is used to map student interest with long term career goals (e.g., a large bank can define its core businesses, then assign roles and skills and map these back to student personality traits)”);
providing one or more student profiles that include one or more of skills or features of one or more student profiles based on their corresponding student information (Figure 3, skills passport 110. Paragraph 20, “the machine may calculate the aggregate of the extended role profile data, mapping to courses within existing learning management systems and external offerings, and tracks enrollment and completion at the competency and KSA level the machine that aggregates, validates and certifies this information in the Skills Passport 110.” Paragraph 22, “the Skills Passport represents an individual's skills-based DNA. Visualized in an interactive protected and secured authentication empowered platform, individuals showcase their fingerprint/DNA of skills and aligning/preparedness for perfect matching of job roles and pathways that will increase retention, employment, alignment with passion, decreased anxiety and depression of current state. Data structure extension include portfolio work product (files, video, links), academic history (degrees, courses, schools, transcripts), financial and legal background history, work experience, professional certifications and personal interests.” Paragraphs 28 and 32, vectorization of skills);
employing the one or more role success models to determine one or more intermediate scores based on the one or more student profiles and the one or more success criteria (Figure 3, skills matching 306. Paragraph 34, “calculate the Euclidean distance between the individual and all role profiles in the system”);
generating a predictive score for the one or more students that corresponds with a predicted performance of each student in the one or more roles based on the one or more intermediate scores (Paragraph 25, “the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy).” Paragraph 42, “the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression”);
determining one or more actions to recommend to the one or more students to remediate a mismatch of their one or more of skills or features and one or more of role skills or role features that correspond to the one or more roles (Paragraph 25, “potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large”);
training one or more skill models to determine one or more of [individual]… skills or [individual]… features for the plurality of [individuals]… based on [individual]… information (Figure 3, skills matching 306. Paragraph 20, “recommends courses using open integration standards and mapping of competencies and KSAs.” Paragraph 34, “calculate the Euclidean distance between the individual and all role profiles in the system”);
training one or more role success models to identify one or more [individual]… that match the one or more success criteria based on the one or more [individual]… profiles and the one or more success criteria (Paragraph 25, “potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large”);
employing the one or more trained role success models to determine a closeness of a match of a student profile for a student to the one or more success criteria that correspond to the one or more roles based on the one or more skills or features included in the student profile… (Figure 3, role profile 302, passport 110, skills matching 306. Paragraph 34, “calculate the Euclidean distance between the individual and all role profiles in the system.” Paragraph 25, “potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large”); and
… generating a new predictive score for the student based on the one or more… skills and the one or more trained role success models, and wherein one or more new… are generated and recommended to remediate the mismatch (Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression. Paragraph 25, Potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large).
Cicio does not appear to expressly teach alumni.
Twyman teaches alumni (Paragraph 68, “alumni association networking and communication tool with database capabilities... alumni networking tool, enabling alumni to apply Zapoint's search algorithm technology to the group members, to identify past and present skill, achievement.” Paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio to include the skills management techniques of Twyman to reduce the time consuming process of matching skills to needs (see Twyman at paragraphs 2-8).
Cicio as modified by Twyman does not appear to expressly teach a new predictive score and other remediation action.
Pande teaches a new predictive score and other remediation action (Paragraph 109, “b. Re-runs scoring.” Paragraph 173, “gaps in skills, trajectory, education, etc. that user should target to achieve”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the career analytics techniques of Pande to better provide guidance on a) what people need in light of their career goals b) what their career goals should be based on their own unique profile (see Pande at paragraph 2).
Cicio as modified by Twyman and Pande does not appear to expressly teach in response to completion of the one or more recommended actions by the student, automatically updating the one or more skills of the student and… the one or more updated skills… one or more new actions.
Needham teaches in response to completion of the one or more recommended actions by the student, automatically updating the one or more skills of the student and… the one or more updated skills… one or more new actions (Paragraph 32, as students perform activities and take an assessments associated with recommendations, data associated with each student is updated. Paragraph 75, the system must collect and maintain a dynamically updating rich data layer to support predictive education models. Paragraph 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman and Pande to include the learning management techniques of Needham to provide a dynamic experience for the student (see Needham at paragraph 7).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Cicio further teaches one or more of skill vectors or one or more elements of feature vectors that correspond to the one or more of skills or features of the student (Figure 3, skills passport 110. Paragraphs 28 and 32, vectorization of skills); and the predictive score based on the one or more role success models and the one or more of updated skill vectors or updated feature vectors (Figure 3, skills matching 306. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system. Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression).
Cicio as modified by Twyman does not appear to expressly teach in response to a student completing performance of the one or more actions, further actions are performed, including; updating one or more elements; and updating.
Pande teaches in response to a student completing performance of the one or more actions, further actions are performed, including (Paragraph 109, after viewing feedback the user enters edit mode online or offline to make suggested changes to his/her resume); updating one or more elements; and updating (Paragraph 109, b. Re-runs scoring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the career analytics techniques of Pande to better provide guidance on a) what people need in light of their career goals b) what their career goals should be based on their own unique profile (see Pande at paragraph 2).

As to dependent claim 4, Cicio further teaches generating one or more of [individual]… skill vectors or [individual]… feature vectors based on the one or more of [individual]… skills or [individual]… features (Paragraphs 28 and 32, vectorization of skills).
Cicio does not appear to expressly teach alumni; and the alumni information includes one or more of educational information or employment information.
Twyman teaches alumni (Paragraph 68, alumni association networking and communication tool with database capabilities... alumni networking tool, enabling alumni to apply Zapoint's search algorithm technology to the group members, to identify past and present skill, achievement. Paragraph 70); and the alumni information includes one or more of educational information or employment information (Paragraph 62, Professional Entry, which includes Duration, Job level (Junior/mid-level/senior) and Job type (full-time/part-time/project). A further factor is Educational Entry, which includes Duration and Education level (bachelors, masters, doctorate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio to include the skills management techniques of Twyman to reduce the time consuming process of matching skills to needs (see Twyman at paragraphs 2-8).

As to independent claim 8, Cicio teaches
A network computer for managing data correlation over a network, comprising (Title and abstract. Figure 7, computer system 700):
a memory that stores at least instructions (Figure 7, memory system 704); and
one or more processors that execute instructions that enable performance of actions, including (Figure 7, processor 702):
providing one or more role success models that correspond to one or more roles and to one or more success criteria (Figure 3, role profile 302. Paragraph 25, define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large. The Pathways compute engine is used to compute forward looking role profiles for enterprise professionals. Even further, Pathways may align role profiles with individual personality traits, key to aligning with student interest in early education (middle school-high school-post secondary education). The taxonomy and role profile data structure is used to map student interest with long term career goals (e.g., a large bank can define its core businesses, then assign roles and skills and map these back to student personality traits));
providing one or more student profiles that include one or more of skills or features of one or more student profiles based on their corresponding student information (Figure 3, skills passport 110. Paragraph 20, the machine may calculate the aggregate of the extended role profile data, mapping to courses within existing learning management systems and external offerings, and tracks enrollment and completion at the competency and KSA level the machine that aggregates, validates and certifies this information in the Skills Passport 110. Paragraph 22, The Skills Passport represents an individual's skills-based DNA. Visualized in an interactive protected and secured authentication empowered platform, individuals showcase their fingerprint/DNA of skills and aligning/preparedness for perfect matching of job roles and pathways that will increase retention, employment, alignment with passion, decreased anxiety and depression of current state. Data structure extension include portfolio work product (files, video, links), academic history (degrees, courses, schools, transcripts), financial and legal background history, work experience, professional certifications and personal interests. Paragraphs 28 and 32, vectorization of skills);
employing the one or more role success models to determine one or more intermediate scores based on the one or more student profiles and the one or more success criteria (Figure 3, skills matching 306. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system);
generating a predictive score for the one or more students that corresponds with a predicted performance of each student in the one or more roles based on the one or more intermediate scores (Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression);
determining one or more actions to recommend to the one or more students to remediate a mismatch of their one or more of skills or features and one or more of role skills or role features that correspond to the one or more roles (Paragraph 25, potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large);
training one or more skill models to determine one or more of [individual]… skills or [individual]… features for the plurality of [individuals]… based on [individual]… information (Figure 3, skills matching 306. Paragraph 20, recommends courses using open integration standards and mapping of competencies and KSAs. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system);
training one or more role success models to identify one or more [individual]… that match the one or more success criteria based on the one or more [individual]… profiles and the one or more success criteria (Paragraph 25, potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large); 
employing the one or more trained role success models to determine a closeness of a match of a student profile for a student to the one or more success criteria that correspond to the one or more roles based on the one or more skills or features included in the student profile… (Figure 3, role profile 302, passport 110, skills matching 306. Paragraph 34, “calculate the Euclidean distance between the individual and all role profiles in the system.” Paragraph 25, “potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large”); and
… generating a new predictive score for the student based on the one or more… skills and the one or more trained role success models, and wherein one or more new… are generated and recommended to remediate the mismatch (Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression. Paragraph 25, Potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large).
Cicio does not appear to expressly teach alumni.
Twyman teaches alumni (Paragraph 68, alumni association networking and communication tool with database capabilities... alumni networking tool, enabling alumni to apply Zapoint's search algorithm technology to the group members, to identify past and present skill, achievement. Paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio to include the skills management techniques of Twyman to reduce the time consuming process of matching skills to needs (see Twyman at paragraphs 2-8).
Cicio as modified by Twyman does not appear to expressly teach a new predictive score and other remediation action.
Pande teaches a new predictive score and other remediation action (Paragraph 109, “b. Re-runs scoring.” Paragraph 173, “gaps in skills, trajectory, education, etc. that user should target to achieve”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the career analytics techniques of Pande to better provide guidance on a) what people need in light of their career goals b) what their career goals should be based on their own unique profile (see Pande at paragraph 2).
Cicio as modified by Twyman and Pande does not appear to expressly teach in response to completion of the one or more recommended actions by the student, automatically updating the one or more skills of the student and… the one or more updated skills… one or more new actions.
Needham teaches in response to completion of the one or more recommended actions by the student, automatically updating the one or more skills of the student and… the one or more updated skills… one or more new actions (Paragraph 32, as students perform activities and take an assessments associated with recommendations, data associated with each student is updated. Paragraph 75, the system must collect and maintain a dynamically updating rich data layer to support predictive education models. Paragraph 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman and Pande to include the learning management techniques of Needham to provide a dynamic experience for the student (see Needham at paragraph 7).

As to dependent claim 10, the rejection of claim 8 is incorporated.
Cicio further teaches one or more of skill vectors or one or more elements of feature vectors that correspond to the one or more of skills or features of the student (Figure 3, skills passport 110. Paragraphs 28 and 32, vectorization of skills); and the predictive score based on the one or more role success models and the one or more of updated skill vectors or updated feature vectors (Figure 3, skills matching 306. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system. Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression).
Cicio as modified by Twyman does not appear to expressly teach in response to a student completing performance of the one or more actions, further actions are performed, including; updating one or more elements; and updating.
Pande teaches in response to a student completing performance of the one or more actions, further actions are performed, including (Paragraph 109, after viewing feedback the user enters edit mode online or offline to make suggested changes to his/her resume); updating one or more elements; and updating (Paragraph 109, b. Re-runs scoring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the career analytics techniques of Pande to better provide guidance on a) what people need in light of their career goals b) what their career goals should be based on their own unique profile (see Pande at paragraph 2).

As to dependent claim 11, Cicio further teaches generating one or more of [individual]… skill vectors or [individual]… feature vectors based on the one or more of [individual]… skills or [individual]… features (Paragraphs 28 and 32, vectorization of skills).
Cicio does not appear to expressly teach alumni; and the alumni information includes one or more of educational information or employment information.
Twyman teaches alumni (Paragraph 68, alumni association networking and communication tool with database capabilities... alumni networking tool, enabling alumni to apply Zapoint's search algorithm technology to the group members, to identify past and present skill, achievement. Paragraph 70); and the alumni information includes one or more of educational information or employment information (Paragraph 62, Professional Entry, which includes Duration, Job level (Junior/mid-level/senior) and Job type (full-time/part-time/project). A further factor is Educational Entry, which includes Duration and Education level (bachelors, masters, doctorate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio to include the skills management techniques of Twyman to reduce the time consuming process of matching skills to needs (see Twyman at paragraphs 2-8).

As to independent claim 15, Cicio teaches
…a network computer, comprising (Figure 7, computer system 700):
a memory that stores at least instructions (Figure 7, memory system 704); and
one or more processors that execute instructions that enable performance of actions, including (Figure 7, processor 702):
providing one or more role success models that correspond to one or more roles and to one or more success criteria (Figure 3, role profile 302. Paragraph 25, define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large. The Pathways compute engine is used to compute forward looking role profiles for enterprise professionals. Even further, Pathways may align role profiles with individual personality traits, key to aligning with student interest in early education (middle school-high school-post secondary education). The taxonomy and role profile data structure is used to map student interest with long term career goals (e.g., a large bank can define its core businesses, then assign roles and skills and map these back to student personality traits));
providing one or more student profiles that include one or more of skills or features of one or more student profiles based on their corresponding student information (Figure 3, skills passport 110. Paragraph 20, the machine may calculate the aggregate of the extended role profile data, mapping to courses within existing learning management systems and external offerings, and tracks enrollment and completion at the competency and KSA level the machine that aggregates, validates and certifies this information in the Skills Passport 110. Paragraph 22, The Skills Passport represents an individual's skills-based DNA. Visualized in an interactive protected and secured authentication empowered platform, individuals showcase their fingerprint/DNA of skills and aligning/preparedness for perfect matching of job roles and pathways that will increase retention, employment, alignment with passion, decreased anxiety and depression of current state. Data structure extension include portfolio work product (files, video, links), academic history (degrees, courses, schools, transcripts), financial and legal background history, work experience, professional certifications and personal interests. Paragraphs 28 and 32, vectorization of skills);
employing the one or more role success models to determine one or more intermediate scores based on the one or more student profiles and the one or more success criteria (Figure 3, skills matching 306. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system);
generating a predictive score for the one or more students that corresponds with a predicted performance of each student in the one or more roles based on the one or more intermediate scores (Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression);
determining one or more actions to recommend to the one or more students to remediate a mismatch of their one or more of skills or features and one or more of role skills or role features that correspond to the one or more roles (Paragraph 25, potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large);
training one or more skill models to determine one or more of [individual]… skills or [individual]… features for the plurality of [individual]… based on [individual]… information (Figure 3, skills matching 306. Paragraph 20, “recommends courses using open integration standards and mapping of competencies and KSAs.” Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system);
training one or more role success models to identify one or more [individual]… that match the one or more success criteria based on the one or more [individual]… profiles and the one or more success criteria (Paragraph 25, potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large); and
employing the one or more trained role success models to determine a closeness of a match of a student profile for a student to the one or more success criteria that correspond to the one or more roles based on the one or more skills or features included in the student profile… (Figure 3, role profile 302, passport 110, skills matching 306. Paragraph 34, “calculate the Euclidean distance between the individual and all role profiles in the system.” Paragraph 25, “potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large”); and
… generating a new predictive score for the student based on the one or more… skills and the one or more trained role success models, and wherein one or more new… are generated and recommended to remediate the mismatch (Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression. Paragraph 25, Potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large).
a client computer, comprising (Figure 7, computer system 700):
a memory that stores at least instructions (Figure 7, memory system 704); and
one or more processors that execute instructions that perform actions, including (Figure 7, processor 702)….
Cicio does not appear to expressly teach a [client-server] system for managing data correlation; alumni; and providing one or more of the student information or the alumni information.
Twyman teaches a [client-server] system for managing data correlation (Figure 2); alumni (Paragraph 68, alumni association networking and communication tool with database capabilities... alumni networking tool, enabling alumni to apply Zapoint's search algorithm technology to the group members, to identify past and present skill, achievement. Paragraph 70); and providing one or more of the student information or the alumni information (Paragraph 78, an individual first uploads a resume using the integrated resume parsing tool 31. Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio to include the skills management techniques of Twyman to reduce the time consuming process of matching skills to needs (see Twyman at paragraphs 2-8).
Cicio as modified by Twyman does not appear to expressly teach a new predictive score and other remediation action.
Pande teaches a new predictive score and other remediation action (Paragraph 109, “b. Re-runs scoring.” Paragraph 173, “gaps in skills, trajectory, education, etc. that user should target to achieve”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the career analytics techniques of Pande to better provide guidance on a) what people need in light of their career goals b) what their career goals should be based on their own unique profile (see Pande at paragraph 2).
Cicio as modified by Twyman and Pande does not appear to expressly teach in response to completion of the one or more recommended actions by the student, automatically updating the one or more skills of the student and… the one or more updated skills… one or more new actions.
Needham teaches in response to completion of the one or more recommended actions by the student, automatically updating the one or more skills of the student and… the one or more updated skills… one or more new actions (Paragraph 32, as students perform activities and take an assessments associated with recommendations, data associated with each student is updated. Paragraph 75, the system must collect and maintain a dynamically updating rich data layer to support predictive education models. Paragraph 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman and Pande to include the learning management techniques of Needham to provide a dynamic experience for the student (see Needham at paragraph 7).

As to dependent claim 17, the rejection of claim 15 is incorporated.
Cicio further teaches one or more of skill vectors or one or more elements of feature vectors that correspond to the one or more of skills or features of the student (Figure 3, skills passport 110. Paragraphs 28 and 32, vectorization of skills); and the predictive score based on the one or more role success models and the one or more of updated skill vectors or updated feature vectors (Figure 3, skills matching 306. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system. Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression).
Cicio as modified by Twyman does not appear to expressly teach in response to a student completing performance of the one or more actions, further actions are performed, including; updating one or more elements; and updating.
Pande teaches in response to a student completing performance of the one or more actions, further actions are performed, including (Paragraph 109, after viewing feedback the user enters edit mode online or offline to make suggested changes to his/her resume); updating one or more elements; and updating (Paragraph 109, b. Re-runs scoring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the career analytics techniques of Pande to better provide guidance on a) what people need in light of their career goals b) what their career goals should be based on their own unique profile (see Pande at paragraph 2).

As to dependent claim 18, Cicio further teaches generating one or more of [individual]… skill vectors or [individual]… feature vectors based on the one or more of [individual]… skills or [individual]… features (Paragraphs 28 and 32, vectorization of skills).
Cicio does not appear to expressly teach alumni; and the alumni information includes one or more of educational information or employment information.
Twyman teaches alumni (Paragraph 68, alumni association networking and communication tool with database capabilities... alumni networking tool, enabling alumni to apply Zapoint's search algorithm technology to the group members, to identify past and present skill, achievement. Paragraph 70); and the alumni information includes one or more of educational information or employment information (Paragraph 62, Professional Entry, which includes Duration, Job level (Junior/mid-level/senior) and Job type (full-time/part-time/project). A further factor is Educational Entry, which includes Duration and Education level (bachelors, masters, doctorate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio to include the skills management techniques of Twyman to reduce the time consuming process of matching skills to needs (see Twyman at paragraphs 2-8).

As to independent claim 20, Cicio teaches
A processor readable non-transitory storage media that includes instructions for managing data correlation over a network, wherein execution of the instructions by one or more processors enable performance of actions, comprising (Title and abstract. Paragraph 80):
providing one or more role success models that correspond to one or more roles and to one or more success criteria (Figure 3, role profile 302. Paragraph 25, define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large. The Pathways compute engine is used to compute forward looking role profiles for enterprise professionals. Even further, Pathways may align role profiles with individual personality traits, key to aligning with student interest in early education (middle school-high school-post secondary education). The taxonomy and role profile data structure is used to map student interest with long term career goals (e.g., a large bank can define its core businesses, then assign roles and skills and map these back to student personality traits));
providing one or more student profiles that include one or more of skills or features of one or more student profiles based on their corresponding student information (Figure 3, skills passport 110. Paragraph 20, the machine may calculate the aggregate of the extended role profile data, mapping to courses within existing learning management systems and external offerings, and tracks enrollment and completion at the competency and KSA level the machine that aggregates, validates and certifies this information in the Skills Passport 110. Paragraph 22, The Skills Passport represents an individual's skills-based DNA. Visualized in an interactive protected and secured authentication empowered platform, individuals showcase their fingerprint/DNA of skills and aligning/preparedness for perfect matching of job roles and pathways that will increase retention, employment, alignment with passion, decreased anxiety and depression of current state. Data structure extension include portfolio work product (files, video, links), academic history (degrees, courses, schools, transcripts), financial and legal background history, work experience, professional certifications and personal interests. Paragraphs 28 and 32, vectorization of skills);
employing the one or more role success models to determine one or more intermediate scores based on the one or more student profiles and the one or more success criteria (Figure 3, skills matching 306. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system);
generating a predictive score for the one or more students that corresponds with a predicted performance of each student in the one or more roles based on the one or more intermediate scores (Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression);
determining one or more actions to recommend to the one or more students to remediate a mismatch of their one or more of skills or features and one or more of role skills or role features that correspond to the one or more roles (Paragraph 25, Potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large);
employing one or more skill models to determine one or more of [individual]… skills or [individual]… features for the plurality of [individuals]… based on [individual]… information (Figure 3, skills matching 306. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system);
training one or more role success models to identify one or more [individuals]… that match the one or more success criteria based on the one or more [individuals]… profiles and the one or more success criteria (Paragraph 25, Potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large); and
employing the one or more trained role success models to determine a closeness of a match of a student profile for a student to the one or more success criteria that correspond to the one or more roles based on the one or more skills or features included in the student profile… (Figure 3, role profile 302, passport 110, skills matching 306. Paragraph 34, “calculate the Euclidean distance between the individual and all role profiles in the system.” Paragraph 25, “potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large”); and
… generating a new predictive score for the student based on the one or more… skills and the one or more trained role success models, and wherein one or more new… are generated and recommended to remediate the mismatch (Paragraph 25, the computing platform may calculate predictive career pathways models. These models use computation algorithms and data attributes to visualize desired careers based on current skills passport data (as defined in role profiles, assessments and taxonomy). Paragraph 42, the compute engine leverages the ability to combine SME assessments and student behavior to predict performance and progression. Paragraph 25, Potential roles selected will define a pathway to career paths, recommended courses and certifications and opportunities within the enterprise and its ecosystem and academic and career markets at large).
Cicio does not appear to expressly teach alumni.
Twyman teaches alumni (Paragraph 68, alumni association networking and communication tool with database capabilities... alumni networking tool, enabling alumni to apply Zapoint's search algorithm technology to the group members, to identify past and present skill, achievement. Paragraph 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio to include the skills management techniques of Twyman to reduce the time consuming process of matching skills to needs (see Twyman at paragraphs 2-8).
Cicio as modified by Twyman does not appear to expressly teach a new predictive score and other remediation action.
Pande teaches a new predictive score and other remediation action (Paragraph 109, “b. Re-runs scoring.” Paragraph 173, “gaps in skills, trajectory, education, etc. that user should target to achieve”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the career analytics techniques of Pande to better provide guidance on a) what people need in light of their career goals b) what their career goals should be based on their own unique profile (see Pande at paragraph 2).
Cicio as modified by Twyman and Pande does not appear to expressly teach in response to completion of the one or more recommended actions by the student, automatically updating the one or more skills of the student and… the one or more updated skills… one or more new actions.
Needham teaches in response to completion of the one or more recommended actions by the student, automatically updating the one or more skills of the student and… the one or more updated skills… one or more new actions (Paragraph 32, as students perform activities and take an assessments associated with recommendations, data associated with each student is updated. Paragraph 75, the system must collect and maintain a dynamically updating rich data layer to support predictive education models. Paragraph 79).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman and Pande to include the learning management techniques of Needham to provide a dynamic experience for the student (see Needham at paragraph 7).

Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Cicio in view of Twyman, Pande, Needham, and Adamy et al. (U.S. Pat. App. Pub. No. 2017/0109448, hereinafter Adamy).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Cicio as modified by Twyman does not appear to expressly teach employing the one or more skill models further comprises: determining the one or more of skills or features for the plurality of alumni and the one or more students based on one or more of natural language text included in the alumni information and the student information, or rules, or pattern matching of one or more values in one or more previously determined fields of the alumni information or the student information.
Adamy teaches employing the one or more skill models further comprises: determining the one or more of skills or features for the plurality of alumni and the one or more students based on one or more of natural language text included in the alumni information and the student information, or rules, or pattern matching of one or more values in one or more previously determined fields of the alumni information or the student information (Paragraph 48, NLP (natural language processing) Engine 541 may determine that the user lacks basic business planning skills and would conclude that the user would require some business planning assistance before marketing assistance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the skills matching techniques of Adamy to aid in matching skills with needs (see Adamy at paragraphs 2-6).

As to dependent claim 9, the rejection of claim 8 is incorporated.
Cicio as modified by Twyman does not appear to expressly teach employing the one or more skill models further comprises: determining the one or more of skills or features for the plurality of alumni and the one or more students based on one or more of natural language text included in the alumni information and the student information, or rules, or pattern matching of one or more values in one or more previously determined fields of the alumni information or the student information.
Adamy teaches employing the one or more skill models further comprises: determining the one or more of skills or features for the plurality of alumni and the one or more students based on one or more of natural language text included in the alumni information and the student information, or rules, or pattern matching of one or more values in one or more previously determined fields of the alumni information or the student information (Paragraph 48, NLP (natural language processing) Engine 541 may determine that the user lacks basic business planning skills and would conclude that the user would require some business planning assistance before marketing assistance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the skills matching techniques of Adamy to aid in matching skills with needs (see Adamy at paragraphs 2-6).

As to dependent claim 16, the rejection of claim 15 is incorporated.
Cicio as modified by Twyman does not appear to expressly teach employing the one or more skill models further comprises: determining the one or more of skills or features for the plurality of alumni and the one or more students based on one or more of natural language text included in the alumni information and the student information, or rules, or pattern matching of one or more values in one or more previously determined fields of the alumni information or the student information.
Adamy teaches employing the one or more skill models further comprises: determining the one or more of skills or features for the plurality of alumni and the one or more students based on one or more of natural language text included in the alumni information and the student information, or rules, or pattern matching of one or more values in one or more previously determined fields of the alumni information or the student information (Paragraph 48, NLP (natural language processing) Engine 541 may determine that the user lacks basic business planning skills and would conclude that the user would require some business planning assistance before marketing assistance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the skills matching techniques of Adamy to aid in matching skills with needs (see Adamy at paragraphs 2-6).

Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Cicio in view of Twyman, Pande, Needham, and O'Malley (U.S. Pat. App. Pub. No. 2018/0157995, hereinafter O'Malley).

As to dependent claim 5, the rejection of claim 1 is incorporated.
Cicio further teaches the one or more intermediate scores further comprise: one or more values that correspond to a strength of a match of the one or more student profiles with the one or more success criteria (Figure 3, skills matching 306. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system).
Cicio as modified by Twyman does not appear to expressly teach the one or more success criteria is correlated with one or more historically successful performances in the one or more roles.
O'Malley teaches the one or more success criteria is correlated with one or more historically successful performances in the one or more roles (Paragraph 373, historical data could reflect that a particular criteria element, originally thought to be relatively insignificant (such as a particular software program skill) has been found in a majority of successful hires).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the skills matching techniques of O'Malley to reduce the time consuming process of matching skills to needs (see O'Malley at paragraph 5).

As to dependent claim 12, the rejection of claim 8 is incorporated.
Cicio further teaches the one or more intermediate scores further comprise: one or more values that correspond to a strength of a match of the one or more student profiles with the one or more success criteria (Figure 3, skills matching 306. Paragraph 34, calculate the Euclidean distance between the individual and all role profiles in the system).
Cicio as modified by Twyman does not appear to expressly teach the one or more success criteria is correlated with one or more historically successful performances in the one or more roles.
O'Malley teaches the one or more success criteria is correlated with one or more historically successful performances in the one or more roles (Paragraph 373, historical data could reflect that a particular criteria element, originally thought to be relatively insignificant (such as a particular software program skill) has been found in a majority of successful hires).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the skills matching techniques of O'Malley to reduce the time consuming process of matching skills to needs (see O'Malley at paragraph 5).

Claims 6 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Cicio in view of Twyman, Pande, Needham, and Phelon et al. (U.S. Pat. App. Pub. No. 2010/0057659, hereinafter Phelon).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Cicio as modified by Twyman does not appear to expressly teach wherein the one or more determined alumni features for the plurality of alumni are based one or more of tenure, promotion history, date of hire, number of jobs held, degrees or certificates, or public awards.
Phelon teaches wherein the one or more determined alumni features for the plurality of alumni are based one or more of tenure, promotion history, date of hire, number of jobs held, degrees or certificates, or public awards (Paragraph 29, a milestone that promotes career advancement (e.g., receiving a promotion)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the career navigation techniques of Phelon to better help people reach their career goals based on a role model's career path (see Phelon at paragraph 11).

As to dependent claim 13, the rejection of claim 8 is incorporated.
Cicio as modified by Twyman does not appear to expressly teach the one or more determined alumni features for the plurality of alumni are based one or more of tenure, promotion history, date of hire, number of jobs held, degrees or certificates, or public awards.
Phelon teaches the one or more determined alumni features for the plurality of alumni are based one or more of tenure, promotion history, date of hire, number of jobs held, degrees or certificates, or public awards (Paragraph 29, a milestone that promotes career advancement (e.g., receiving a promotion)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Twyman to include the career navigation techniques of Phelon to better help people reach their career goals based on a role model's career path (see Phelon at paragraph 11).

Claims 7, 14, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Cicio in view of Twyman, Pande, Needham, and Burgess et al. (U.S. Pat. App. Pub. No. 2015/0088793, hereinafter Burgess).

As to dependent claim 7, the rejection of claim 1 is incorporated.
Cicio as modified by Twyman does not appear to expressly teach determining a hierarchy of two or more skills from one skill topic or two or more features from one feature topic that is included in the student information, wherein a skill that is determined higher in the hierarchy is a broader skill that includes each skill in the hierarchy that is determined to be lower in the hierarchy; and including the two or more skills or the two or more features in the hierarchy as separate elements in one or more of skill vectors or feature vectors that correspond to the one or more students.
Burgess teaches determining a hierarchy of two or more skills from one skill topic or two or more features from one feature topic that is included in the student information, wherein a skill that is determined higher in the hierarchy is a broader skill that includes each skill in the hierarchy that is determined to be lower in the hierarchy (Title and abstract. Figure 3); and including the two or more skills or the two or more features in the hierarchy as separate elements in one or more of skill vectors or feature vectors that correspond to the one or more students (Paragraph 32, eigenvector).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Pande to include the skill ontology techniques of Pande to allow a more general and granular level approach to skill matching (see Burgess at paragraph 16).

As to dependent claim 14, the rejection of claim 8 is incorporated.
Cicio as modified by Twyman does not appear to expressly teach determining a hierarchy of two or more skills from one skill topic or two or more features from one feature topic that is included in the student information, wherein a skill that is determined higher in the hierarchy is a broader skill that includes each skill in the hierarchy that is determined to be lower in the hierarchy; and including the two or more skills or the two or more features in the hierarchy as separate elements in one or more of skill vectors or feature vectors that correspond to the one or more students.
Burgess teaches determining a hierarchy of two or more skills from one skill topic or two or more features from one feature topic that is included in the student information, wherein a skill that is determined higher in the hierarchy is a broader skill that includes each skill in the hierarchy that is determined to be lower in the hierarchy (Title and abstract. Figure 3); and including the two or more skills or the two or more features in the hierarchy as separate elements in one or more of skill vectors or feature vectors that correspond to the one or more students (Paragraph 32, eigenvector).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Pande to include the skill ontology techniques of Pande to allow a more general and granular level approach to skill matching (see Burgess at paragraph 16).

As to dependent claim 19, the rejection of claim 15 is incorporated.
Cicio as modified by Twyman does not appear to expressly teach determining a hierarchy of two or more skills from one skill topic or two or more features from one feature topic that is included in the student information, wherein a skill that is determined higher in the hierarchy is a broader skill that includes each skill in the hierarchy that is determined to be lower in the hierarchy; and including the two or more skills and the two or more features in the hierarchy as separate elements in one or more of skill vectors or feature vectors that correspond to the one or more students.
Burgess teaches determining a hierarchy of two or more skills from one skill topic or two or more features from one feature topic that is included in the student information, wherein a skill that is determined higher in the hierarchy is a broader skill that includes each skill in the hierarchy that is determined to be lower in the hierarchy (Title and abstract. Figure 3); and including the two or more skills and the two or more features in the hierarchy as separate elements in one or more of skill vectors or feature vectors that correspond to the one or more students (Paragraph 32, eigenvector).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the role-skill assessments of Cicio as modified by Pande to include the skill ontology techniques of Pande to allow a more general and granular level approach to skill matching (see Burgess at paragraph 16).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yanes et al. (Yanes, Nacim, Ayman Mohamed Mostafa, Mohamed Ezz, and Saleh Naif Almuayqil. "A machine learning-based recommender system for improving students learning experiences." IEEE Access 8 (2020): 201218-201235) teaches a recommender system, using different machine learning algorithms, for predicting suitable actions based on course specifications, academic records, and course learning outcomes’ assessments. The recommender system presents more recommended actions for improving students’ learning experiences. Alshanqiti et al. (Alshanqiti, Abdullah, and Abdallah Namoun. "Predicting student performance and its influential factors using hybrid regression and multi-label classification." IEEE Access 8 (2020): 203827-203844) teaches a hybrid regression model that optimizes the prediction accuracy of student academic performance, measured as future grades in different courses, and, secondly, an optimized multi-label classifier that predicts the qualitative values for the influence of various factors associated with the obtained student performance. Gonzalez et al. (Gonzalez, Avelino J., and Lorie Ramos Ingraham. "Automated exercise progression in simulation-based training." IEEE transactions on systems, man, and cybernetics 24, no. 6 (1994): 863-874) teaches a system capable of determining exercise progression and remediation automatically during a training session in a simulator-based trainer, on the basis of the students’s past performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123